El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Puede una persona sin licencia para poseer un arma cometer tanto el delito de posesión ilegal (Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416) como el de portación ilegal (Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418) cuando utiliza dicho instrumento den-tro del perímetro de su hogar? Mediante un recurso de cer-tiorari comparece ante nos el Ministerio Público y solicita que revoquemos las sentencias del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia que des-estimaron la acusación contra Angel Vega Pabón por viola-*418ción del Art. 8 de la Ley de Armas de Puerto Rico (porta-ción ilegal), supra. Ambos foros concluyeron que no se configuró el elemento de transportación o conducción del arma requeridos por el citado Art. 8 de la Ley de Armas de Puerto Rico. Revocamos.
En el caso de autos no existe controversia alguna sobre los hechos esenciales. El 12 de julio de 1995 se suscitó una discusión en la residencia del acusado y aquí recurrido Angel Vega Pabón. Éste y Jorge E. Pacheco Núñez (c/p Po-cholo) pelearon en la marquesina de la residencia, ubicada en Alturas de Campo Rico, en Río Grande.
José E. Pacheco Núñez, hermano de Pocholo, testificó en la vista preliminar que cuando llegó a casa del acusado Vega Pabón, éste y Pocholo ya estaban peleando. Vio al acusado con la cara ensangrentada y luego vio al hijo del acusado con un revólver en la mano. En ese momento el hermano salió corriendo. Oyó dos (2) disparos, se volteó y vio al acusado con un arma en la mano y a Pocholo caer muerto en la entrada de la marquesina.
Luego del suceso, el policía Ricardo Santos se presentó en el lugar de los hechos, donde Vega Pabón le entregó pacíficamente el arma, cuyo número de serie estaba borrado. No hay controversia en cuanto a que el acusado Vega Pabón se encontraba en todo momento en la marque-sina de su residencia y a que éste no tenía licencia para poseer ni para portar un arma de fuego.
El Ministerio Público presentó cargos contra Vega Pa-bón por asesinato en primer grado (Art. 83 del Código Penal, 33 L.P.R.A. see. 4002) e infracciones a los Arts. 6 (po-sesión ilegal) y 8 (portación ilegal) de la Ley de Armas de Puerto Rico, supra, y el Art. 11 (número de serie mutilado) de la citada ley, 25 L.P.R.A. see. 421. En la vista prelimi-nar, el Tribunal de Primera Instancia encontró causa pro*419bable para acusar a Vega Pabón por asesinato en primer grado y por infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, supra. No encontró causa probable para acusar por violación al citado Art. 11. En la vista pre-liminar en alzada, sin embargo, sí encontró causa para acusar por violación a dicho artículo.
A tenor de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II,(1) la defensa presentó una moción de des-estimación de las acusaciones por infracciones a la Ley de Armas de Puerto Rico, para alegar ausencia total de prueba en cuanto a los elementos de portación y posesión. En corte abierta, el tribunal de instancia desestimó la acu-sación por violación al Art. 8 de la Ley de Armas de Puerto Rico, supra (portación ilegal) por considerar que no se ha-bía configurado el elemento de transportación y conducción del arma.
Inconforme, el Procurador General recurrió de dicha de-terminación al Tribunal de Circuito de Apelaciones, el cual confirmó la determinación de instancia. En su dictamen, el foro apelativo hizo constar que hubiese revocado la deter-minación recurrida de no ser por el precedente establecido en Pueblo v. Rodríguez González, 99 D.P.R. 904 (1971). Nos sugiere, sin embargo, dicho foro que se revise ese prece-dente a la luz de lo resuelto posteriormente en Pueblo v. Vázquez Cintrón, 122 D.P.R. 625 (1988).
El Procurador General acude ante nos mediante un re-curso de certiorari y plantea que el Tribunal de Circuito de Apelaciones erró al estimar que los precedentes del Tribunal Supremo le obligaban a resolver que cuando una persona no tiene licencia para poseer un arma, su portación dentro del perímetro de su residencia no constituye una *420violación al Art. 8 de la Ley de Armas de Puerto Rico, supra, que penaliza la portación de ésta sin licencia. En-tiende el Procurador que en Pueblo v. Vázquez Cintrón, supra, este Tribunal revocó sub silentio a Pueblo v. Rodríguez González, supra. Por su parte, la defensa señala que no se demostró que el acusado recurrido hubiese portado, conducido o transportado el arma en cuestión, según lo re-quiere el Art. 8 de la Ley de Armas de Puerto Rico, supra, pues éste se mantuvo no sólo dentro de los lindes de su residencia, sino que no se movió del sitio en que fue ata-cado, la marquesina de su residencia.
Por las razones que expondremos a continuación, revo-camos al Tribunal de Circuito de Apelaciones y resolvemos que la portación de un arma dentro del perímetro de su residencia por una persona que no tiene licencia para po-seer esa arma constituye una infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra.
HH
La posesión, sin licencia, de un arma de fuego está tipi-ficada como un delito en el Art. 6 de la Ley de Armas de Puerto Rico, supra, el cual dispone que:
Toda persona que tenga o posea(2) cualquier pistola, revólver u otra arma de fuego sin tener una licencia para ello expedida como más adelante se dispone, será culpable de delito menos grave, y si ha sido convicta con anterioridad de cualquier in-fracción a este capítulo o de cualquiera de los delitos especifi-cados en la see. 427 de este título, o usare el arma en la comi-sión de uno de dichos delitos, será culpable de delito grave. (Énfasis suplido.) 25 L.P.R.A. see. 416.
Por su parte, el Art. 8 de la Ley de Armas de Puerto *421Rico, supra, penaliza la portación sin licencia de armas de fuego cargadas. Éste dispone lo siguiente:
Toda persona que porte, conduzca o transporte(3) cualquier pistola, revólver o cualquier otra arma de fuego cargada, o que porte, conduzca o transporte cualquier pistola, revólver, o cual-quier otra arma de fuego y al mismo tiempo porte, conduzca o transporte municiones que puedan usarse para disparar tal pistola, revólver u otra arma de fuego, sin tener una licencia para portar armas expedida según más adelante se dispone, será culpable de delito grave. (Énfasis suplido.) 25 L.P.R.A. see. 418.
En conformidad con la ley para portar legalmente un arma de fuego es menester contar con una licencia para poseerla. En los casos en que no se tenga una licencia para poseer el arma, no se está autorizado a portarla en ningún sitio. El hecho de que una persona cargue sobre su persona un arma de fuego necesariamente implica, o conlleva a su vez, la posesión o tenencia física de ésta. Sin embargo, se puede poseer un arma sin necesariamente portarla, como lo sería cuando se guarda en un lugar de la residencia o el negocio.
Para incurrir en violación al Art. 6, supra, sólo hay que poseer un arma de fuego sin la correspondiente autorización, mientras que para que se conforme una violación al Art. 8, supra, tienen que estar presentes no sólo el elemento de posesión de un arma, sino también su portación.
Del lenguaje del Art. 8, supra, no se desprende el lugar donde la persona, que no tiene licencia para portar armas, en efectivo comete el delito de portación ilegal. Sin embargo, de otras disposiciones de la misma Ley de Armas de Puerto Rico surge que las licencias sólo autorizan a portar un arma legalmente en el lugar, el tiempo y las circunstan-*422cias expresadas en ella. Art. 21 de la Ley de Armas de Puerto Rico, según enmendada, 25 L.P.R.A. see. 431; Pueblo v. Rodríguez Polanco, 106 D.P.R. 228 (1977). El Art. 15 de la mencionada ley, 25 L.P.R.A. see. 425, establece, ade-más, que toda persona a quien como jefe de familia, comer-ciante o agricultor le haya sido expedida una licencia para tener y poseer un arma de fuego por el Superintendente de la Policía, podrá no sólo poseer sino también portar dicha arma de fuego dentro de los linderos, los límites y las co-lindancias de su residencia, de su sitio de negocio o de su finca, según sea el caso. Pueblo v. Vázquez Cintron, supra, pág. 631.
Como puede apreciarse, un permiso o una licencia para poseer un arma conlleva a su vez una autorización limitada para portar el arma dentro de un perímetro en particular. Se desprende, pues, que aquél que esté autorizado a poseer y a quien se le ocupe un arma sobre su persona no comete el delito de portación ilegal si está portando el arma dentro del perímetro permitídole por la licencia de posesión.
En Pueblo v. Rodríguez González, 99 D.P.R. 904 (1971), este Tribunal revocó la convicción del acusado por violación al Art. 8 de la Ley de Armas de Puerto Rico, supra, por razón de tener duda razonable sobre si la portación ocurrió o no en la vía pública o en el perímetro de la residencia del acusado, quien no tenía licencia ni siquiera para la pose-sión del arma. Se estimó en dicho caso que el testimonio del testigo de cargo era compatible con que el acusado dis-paró el arma desde el perímetro de la residencia y no desde la vía pública, lo cual producía la duda razonable que aca-rrea la absolución del acusado. Allí se partió de la premisa equivocada, avalada en opiniones anteriores de este Tribunal(4) de que la portación en la vía pública era un elemento *423esencial del delito de portación ilegal tipificado en el Art. 8 de la Ley de Armas de Puerto Rico, supra. Véase J.E. Gra-nados Peña, Derecho Penal Substancial, 59 Rev. Jur. U.P.R. 285, 308-309 (1990).
Posteriomente, en Pueblo v. Vázquez Cintrón, supra, al confirmar una condena por infracción al citado Art. 8 de la Ley de Armas de Puerto Rico contra un acusado que con-taba con licencia para poseer, pero no para portar un arma por razón de ser jefe de familia, este Tribunal aclaró que la portación no necesariamente tiene que haber ocurrido en la vía pública para que se entiendan como infringidas las disposiciones del Art. 8, supra. Pueblo v. Vázquez Cintrón, supra, pág. 629. En dicho caso, el acusado había hecho uso del arma, portándola en un camino vecinal y en una resi-dencia contigua a la suya, sin llegar a portarla en la vía pública. Se resolvió que al así actuar, el acusado había in-fringido el Art. 8 de la Ley de Armas de Puerto Rico, supra, por haber portado el arma fuera de los límites autorizados por la licencia de posesión, independientemente del hecho de que el camino en cuestión fuese o no una vía pública.
Así, pues, de los precedentes anteriores se desprende que la persona que no tiene una licencia para poseer un arma de fuego incurre en violación al Art. 6 de la Ley de Armas de Puerto Rico, supra, con sólo tener bajo su control un arma de fuego, aunque no la lleve consigo o sobre su persona. Así ocurre, por ejemplo, cuando el arma está en su residencia, en cualquier lugar bajo su control. Sin embargo, a la persona a quien se le ocupe un arma de fuego en su casa, y no la tenga sobre su persona, podrá acusársele de posesión ilegal si ésta no cuenta con una licencia para poseer, mas no podrá acusársele de portación por el hecho de que no llevaba el arma consigo, o sobre su persona, porque no la estaba cargando.
Sin embargo, en lo que respecta al citado Art. 8 de la Ley de Armas de Puerto Rico, conforme a lo resuelto en Pueblo v. Vázquez Cintrón, supra, pág. 631, el ciudadano *424que tenga licencia para poseer un arma de fuego infringirá dicho artículo siempre que porte, conduzca o transporte dicha arma de fuego más allá de los límites de su residen-cia, negocio o finca, respectivamente, independientemente del hecho de que dicha portación ocurra o no en una vía pública. En ese sentido nuestros pronunciamientos en Pueblo v. Vázquez Cintrón, supra, revocaron a Pueblo v. Rodríguez González, supra.
Para incurrir en infracción al Art. 8 de la citada ley, supra, la persona que no está autorizada a poseer un arma de fuego sólo debe portar el arma, no importa el sitio donde lo haga. La portación en la vía pública es condición sufi-ciente pero no necesaria para la comisión del delito tipifi-cado en el Art. 8, supra.
En el caso de marras el acusado no tenía licencia para poseer ni para portar un arma de fuego. De los hechos se desprende que en efectivo portaba el arma sobre su persona.
A la luz de los hechos incontrovertidos en el caso de autos, ambos delitos, la posesión y la portación ilegal del arma de fuego, ocurrieron simultáneamente como parte de un mismo acto o evento, en cuyo caso no sería de aplicación el Art. 43 de la Ley de Armas de Puerto Rico, supra. Pro-cede en derecho acusar a una persona por infracción a am-bas disposiciones legales. Arts. 6 y 8 de la Ley de Armas de Puerto Rico, supra:
Por considerar que el acusado que no está autorizado a poseer un arma tampoco puede, por lo tanto, llevarla con-sigo ni siquiera en su residencia, revocamos la desestima-ción de la acusación por violación al Art. 8 de la Ley de Armas de Puerto Rico, supra. A tales efectos, revocamos cualquier interpretación anterior brindada a dicha dispo-sición legal que sea incompatible con lo aquí expresado. Por los fundamentos que anteceden, se revoca la sentencia apelada.

*425
Se emitirá la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón concurrió sin opinión escrita. El Juez Asociado Señor Fuster Berlin-geri disintió sin opinión escrita.

 La Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone dicha regla que podrá ser fundamento de una moción para desestimar una acusación o denuncia “[q]ue se hafya] presentado contra el acusado una acusación o denuncia, o algún cargo de las mismas, sin que se hubiese determinado causa probable por un magistrado u ordenado su detención para responder por el delito con arreglo a ley y a derecho”.


 “Poseer” implica el tener uno en su poder una cosa; “tener”, por su parte, significa poseer y disfrutar, y “tenencia” es la ocupación y posesión actual y corporal de una cosa. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, págs. 1167 y 1389.


 En términos generales, estos verbos implican la misma acción. De acuerdo con el Diccionario de la Lengua Española, op. cit., pág. 1165, “portar” significa llevar o traer; “conducir” quiere decir llevar o transportar una cosa de una parte a otra (id., pág. 377), y “transportar” denota llevar cosas de un lugar a otro (id., pág. 1426).


 Véanse, entre otros: Pueblo v. López Ramos, 96 D.P.R. 699 (1968); Pueblo v. Hernández Pérez, 93 D.P.R. 182 (1966); Pueblo v. Fonseca, 79 D.P.R. 36 (1956); Pueblo v. Rivera, 75 D.P.R. 425 (1953).